Citation Nr: 0703954	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-24 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Grave's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1967 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for Grave's 
disease.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in September 2005.  A 
transcript of his testimony is associated with the claims 
file.  


FINDING OF FACT

In a written communication received at the Board in January 
2007, the veteran's accredited representative indicated the 
veteran's desire to withdraw from appellate status the issue 
of entitlement to service connection for Grave's disease.  


CONCLUSION OF LAW

There is no issue in appellate status and the Board therefore 
does not have appellate jurisdiction over any issue at this 
time.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2006).  

As noted in the introduction, the veteran had perfected his 
appeal as to issue of service connection for Grave's disease.

The veteran is afforded the right by regulation to withdraw 
his Notice of Disagreement and/or his Substantive Appeal if 
he so chooses.  38 C.F.R. § 20.204 (2006).  

The essential requirement under this regulatory provision is 
that the veteran indicate his desire to withdraw his appeal 
in writing.  Here, a review of the record shows that a 
written statement was received at the Board in January 2007 
in which the veteran's representative, on behalf of the 
veteran, indicated the veteran's intent to no longer pursue 
the issue on appeal as characterized above.  Accordingly, the 
Board finds that the veteran has withdrawn his appeal as to 
the issue of service connection for Grave's disease.  

Having met the requirements of 38 C.F.R. § 20.204 (2006), the 
veteran has effectively withdrawn the issue currently in 
appellate status, service connection for Grave's disease.  
With no issue properly before the Board for appellate review, 
the appeal must be dismissed.  38 U.S.C.A. § 7108 (West 
2002).  



ORDER

The appeal is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


